DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adrian Sanchez on August 11, 2022.
 The application has been amended as follows: 
Claim 9, line 10-11: deleted the phrase, “receive a request from an external programmer to change a stimulation level of the electrical stimulation therapy” and replaced it with, --receive a request from an external programmer to change a stimulation level of the electrical stimulation therapy at a first time--.
Claim 9, line 14-15: deleted the phrase, “determine that the control policy executed by the processing circuitry is adjusting at least one parameter of the set of parameters” and replaced it with, --determine that the control policy executed by the processing circuitry is adjusting, at the first time, at least one parameter of the set of parameters,--.
Claim 16, lines 9-10: deleted the phrase, “receive a request from an external programmer to change a stimulation level of the electrical stimulation therapy” and replaced it with, --receive a request from an external programmer to change a stimulation level of the electrical stimulation therapy at a first time--.
Claim 16, lines 12-13: deleted the phrase, “determine that the control policy executed by the processing circuitry is adjusting at least one parameter of the set of parameters that define the electrical stimulation therapy” and replaced it with, --determine that the control policy executed by the processing circuitry is adjusting, at the first time, at least one parameter of the set of parameters that define the electrical stimulation therapy--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically a method/device/non-transitory computer-readable storage, for delivering stimulation by a medical device, comprising: executing, by the processing circuitry, a control policy configured to adjust at least one parameter of the set of parameters in response to the physiological signals; receiving, by the processing circuitry of the medical device, a request from an external programmer to change a stimulation level of the electrical stimulation therapy at a first time, wherein the external programmer is external to the medical device; determining, by the processing circuitry, that the request is to increase the stimulation level; and determining that the at least one parameter is being adjusted at the first time according to the control policy; responsive to determining that the at least one parameter is being adjusted according to the control policy, rejecting, by the processing circuitry, the request to change the stimulation level.
The closest relevant art of Bradley in view of Hickle as cited in the 103 rejection of the office action filed 4/18/2022 teaches a stimulation device wherein a request from an external programmer is rejected based on determining that a control policy is doing to adjust the parameters as well. However, fails to teach determining the request is to increase the stimulation level and determining that the at least one parameter is being adjusted at the first time according to the control policy; responsive to determining that the at least one parameter is being adjusted according to the control policy, rejecting, by the processing circuitry, the request to change the stimulation level. Goetz et al (U.S. PG Pub 20110307032 A1) also teaches a stimulation device wherein a programmer prevents a user from increasing or decreasing the stimulation intensity when the sequential stimulation zone transition, which can be controlled by an automatically determined program ([0203). However, similarly to Hickle it fails to determine between an increase or decreasing request from the external programmer and instead of rejecting requests, the external programmer, i.e. user,  is prevented from being able to send requests.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792